FILED
                             NOT FOR PUBLICATION                            JUL 24 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MARISOL OLIVERA GONZALEZ,                        No. 10-70292

               Petitioner,                       Agency No. A075-754-468

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 17, 2012 **

Before:        SCHROEDER, THOMAS, and SILVERMAN, Circuit Judges.

       Marisol Olivera Gonzalez, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying her motion to

reopen. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of

discretion the denial of a motion to reopen, and review de novo questions of law.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Granados-Oseguera v. Mukasey, 546 F.3d 1011, 1014 (9th Cir. 2008) (per

curiam). We deny the petition for review.

      The BIA properly denied Olivera Gonzalez’s motion to reopen where the

motion was filed after her voluntary departure period expired, and Olivera

Gonzalez failed to establish that, through no fault of her own, she was unaware of

the voluntary departure order. See 8 U.S.C. § 1229c(d)(1)(B) (imposing a ten-year

bar to certain forms of relief, including cancellation of removal, for aliens who fail

to voluntarily depart within the time period specified); cf. Singh v. Holder, 658

F.3d 879, 887-88 (9th Cir. 2011) (ten-year bar might not apply to petitioner who

failed to depart, where petitioner did not receive a copy of the BIA’s decision and

order of voluntary departure, and representative failed to notify petitioner of the

BIA’s decision).

      PETITION FOR REVIEW DENIED.




                                           2                                    10-70292